On February 26,1992 the Defendant was sentenced to ten (10) years for revocation of Intimidation. An additional five (5) year term was given for Persistent Felony Offender which shall be served consecutively with the ten (10) years for Intimidation. The defendant shall be given credit for 121 days time served.
*8DATED this 23rd day of April, 1992.
On April 23,1992, the Defendant’s application for review ofthat sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Steve Gannon, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, Hon. G. Todd Baugh, Judges
The Sentence Review Board wishes to thank Steve Gannon, Legal Intern from the Montana Defender Project for his assistance to the defendant and to this Court.